     Case 2:19-cv-00617-KJM-AC Document 43 Filed 06/17/21 Page 1 of 3


 1   ROB BONTA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   R. MATTHEW WISE, SBN 238485
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6046
 6    Fax: (916) 324-8835
      E-mail: Matthew.Wise@doj.ca.gov
 7   Attorneys for Defendant Attorney General Rob Bonta

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     MARK BAIRD and RICHARD                                     2:19-cv-00617-KJM-AC
13   GALLARDO,
                                                                DEFENDANT ATTORNEY GENERAL
14                                            Plaintiffs,       ROB BONTA’S CLARIFICATION OF
                                                                POSITION ON PLAINTIFFS’ MOTION
15                  v.                                          TO CONTINUE HEARING ON MOTION
                                                                FOR PRELIMINARY INJUNCTION
16
     ROB BONTA, in his official capacity as                     Date:          June 18, 2021
17   Attorney General of the State of California,               Time:          10:00 a.m.
     and DOES 1-10,                                             Dept:          3
18                                                              Judge:         Hon. Kimberly J. Mueller
                                           Defendants.
19                                                              Trial Date:   None set
                                                                Action Filed: April 9, 2019
20

21         Defendant Attorney General Rob Bonta is in receipt of Plaintiffs’ notice of motion for

22   continuance, which provides notice of Plaintiffs’ intent to move to continue tomorrow’s hearing

23   on Plaintiffs’ second motion for a preliminary injunction. See ECF No. 42. Plaintiffs’ notice

24   states that “Defendant’s counsel consents to the relief request.” Id. at 2. To clarify, Defendant

25   does not oppose Plaintiffs’ request but is prepared to go forward with tomorrow’s hearing if that

26   is the Court’s preference.

27

28
                                                            1
                            Def.’s Clarification of Position on Plfs.’ Mot. to Continue Hearing on Mot. for Prelim. Inj.
                                                                                             (2:19-cv-00617-KJM-AC)
     Case 2:19-cv-00617-KJM-AC Document 43 Filed 06/17/21 Page 2 of 3


 1   Dated: June 17, 2021                                       Respectfully submitted,

 2                                                              ROB BONTA
                                                                Attorney General of California
 3                                                              MARK R. BECKINGTON
                                                                Supervising Deputy Attorney General
 4
                                                                /s/ R. Matthew Wise
 5
                                                                R. MATTHEW WISE
 6                                                              Deputy Attorney General
                                                                Attorneys for Defendant Attorney General
 7                                                              Rob Bonta

 8   SA2019101934
     35208388.docx
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           2
                            Def.’s Clarification of Position on Plfs.’ Mot. to Continue Hearing on Mot. for Prelim. Inj.
                                                                                             (2:19-cv-00617-KJM-AC)
         Case 2:19-cv-00617-KJM-AC Document 43 Filed 06/17/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

Case Name:        Baird, Mark v. Rob Bonta                No.    2:19-cv-00617-KJM-AC

I hereby certify that on June 17, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:


   DEFENDANT ATTORNEY GENERAL ROB BONTA’S CLARIFICATION OF
POSITION ON PLAINTIFFS’ MOTION TO CONTINUE HEARING ON MOTION FOR
                     PRELIMINARY INJUNCTION


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on June 17,
2021, at Sacramento, California.


                Ritta Mashriqi                                   /s/Ritta Mashriqi
                  Declarant                                          Signature

SA2019101934
35208946.docx
